Exhibit 4.1 RIGHTS AGREEMENT dated as of May 18, 2009 between HOUSTON WIRE & CABLE COMPANY and AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Rights Agent TABLE OF CONTENTS Page SECTION 1. Definitions 1 SECTION 2. Appointment of Rights Agent 6 SECTION 3. Issuance of Right Certificates 6 SECTION 4. Form of Right Certificates 8 SECTION 5. Countersignature and Registration 8 SECTION 6. Transfer and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates 9 SECTION 7. Exercise of Rights; Purchase Price; Expiration Date of Rights 9 SECTION 8. Cancellation and Destruction of Right Certificates 11 SECTION 9. Reservation and Availability of Capital Stock 11 SECTION 10. Preferred Stock Record Date 12 SECTION 11. Adjustment of Purchase Price, Number and Kind of Shares or Number of Rights 13 SECTION 12. Certificate of Adjusted Purchase Price or Number of Shares 19 SECTION 13. Consolidation, Merger or Sale or Transfer of Assets or Earning Power 19 SECTION 14. Fractional Rights and Fractional Shares 22 SECTION 15. Rights of Action 24 SECTION 16. Agreement of Right Holders 24 SECTION 17. Right Certificate Holder Not Deemed a Stockholder 25 SECTION 18. Concerning the Rights Agent 25 SECTION 19. Merger or Consolidation or Change of Name of Rights Agent 26 SECTION 20. Duties of Rights Agent 26 SECTION 21. Change of Rights Agent 28 SECTION 22. Issuance of New Right Certificates 29 SECTION 23. Redemption 29 SECTION 24. Exchange 30 SECTION 25. Notice of Proposed Actions 30 SECTION 26. Notices 31 SECTION 27. Supplements and Amendments 32 SECTION 28. Successors 32 SECTION 29. Determinations and Actions by the Board of Directors, etc 32 -i- TABLE OF CONTENTS (continued) Page SECTION 30. Benefits of this Agreement 33 SECTION 31. Severability 33 SECTION 32. Governing Law 33 SECTION 33. Counterparts 33 SECTION 34. Descriptive Headings 33 -ii- RIGHTS AGREEMENT AGREEMENT (the “Agreement”) dated as of May 18, 2009, between Houston Wire & Cable Company, a Delaware corporation (the “Company”), and American
